Citation Nr: 1016930	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  99-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a residual scar from a shell fragment wound to 
the right wrist.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist with limitation of motion. 

3.  Entitlement to a disability rating in excess of 20 
percent for a right thumb flexion deformity.

4.  Entitlement to a disability rating in excess of 10 
percent for flexion deformity of the right index finger. 

5.  Entitlement to a disability rating in excess of 10 
percent for flexion deformity of the right (middle) long 
finger. 

6.  Entitlement to an increased rating in excess of 30 
percent for the residuals of a shell fragment wound in the 
suprapubic area. 

7.  Entitlement to an effective date earlier than October 30, 
1997, for the award of compensation for residuals of a shell 
fragment wound to the right wrist. 

8.  Entitlement to an effective date earlier than September 
23, 1994, for the award of compensation for residuals of a 
shell fragment wound in the suprapubic area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2003. 
 
In July 2005 the Board remanded the issues of an increased 
rating in excess of 10 percent for the residuals of a shell 
fragment wound to the right wrist, entitlement to an 
effective date earlier than September 23, 1994, for the award 
of compensation for residuals of a shell fragment wound in 
the suprapubic area, and entitlement to an effective date 
earlier than October 30, 1997, for the award of compensation 
for residuals of a shell fragment wound to the right wrist.  
In October 2007 the RO granted the Veteran separate 
disability ratings for right thumb flexion deformity with a 
20 percent disability rating, residuals of a shell fragment 
wound of the right wrist with limitation of motion with a 10 
percent disability rating, for flexion deformity of the right 
index finger with a 10 percent disability rating, and flexion 
deformity of the right long (middle finger) with a 10 percent 
disability rating all effective April 30, 2007.  The Board 
finds that the issues granted by the October 2007 RO rating 
decision are still on appeal since higher ratings are 
available and inasmuch as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In July 2005 the Board dismissed the Veteran's claim of 
entitlement to an increased rating in excess of 30 percent 
for the residuals of a shell fragment wound in the suprapubic 
area on the basis that it was not perfected.  The Veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2009 the Court reversed 
the July 2005 Board decision and remanded for further 
development.  In reversing the Board's decision the Court 
found that the Veteran's claim was perfected.  

The issue of an increased rating in excess of 30 percent for 
the residuals of a shell fragment wound in the suprapubic 
area, entitlement to an effective date prior to October 30, 
1997 for the award of compensation for the residuals of a 
shell fragment wound of the right wrist, and entitlement to 
an effective date prior to September 23, 1994, for the award 
of compensation for the residuals of a shell fragment wound 
to the suprapubic area are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's service-connected scar as a residual of a 
shell fragment wound to the right wrist is not manifested by 
an area or areas exceeding 12 square inches (77 sq. cm.).  

2.  The Veteran's residuals of a shell fragment wound to the 
right wrist with limitation of motion are not manifested by 
ankylosis. 

3.  The Veteran's flexion deformities of the right thumb, 
right index finger, and right (middle) long finger are not 
manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the service-connected scar as a residual of a 
shell fragment wound to the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805 (2009).

2.  The criteria for an increased rating in excess of 10 
percent for the service-connected residuals of a shell 
fragment wound to the right wrist based on limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 
5215 (2009).

3.  The criteria for an increased rating in excess of 20 
percent for the service-connected right thumb flexion 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5224, 
5228 (2009).

4.  The criteria for an increased rating in excess of 10 
percent for the service-connected flexion deformity of the 
right index finger have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Codes 5225, 5229 (2009).

5.  The criteria for an increased rating in excess of 10 
percent for the service-connected flexion deformity of the 
right (middle) long finger have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5226, 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
August 2005 and October 2005 correspondences.  These letters 
detailed the elements of an increased rating claim, described 
the evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in a 
March 2008 letter.  The readjudication of the Veteran's 
claims after the receipt of the proper notification cured any 
defect in the timing of the notification.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  In compliance with the July 2005 Board 
remand, the RO also afforded the Veteran VA examination in 
April 2007.  The Board finds that this examination is 
adequate because the medical findings are stated in terms 
conforming to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in May 2003. 

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided. 

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to 
which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving 
a claim for an increased rating, VA's primary focus is upon 
the current level of the Veteran's disability.  This will 
include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increased rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that 
the decision regarding the current disability rating accounts 
for all the prior treatment and the severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3

During the pendency of the appeal the Veteran was granted 
separate disability ratings for the residuals of the shell 
fragment wound of the right wrist by the October 2007 rating 
decision.  The Veteran was granted a 20 percent disability 
rating for right thumb flexion deformity, a 10 percent 
disability rating for residuals of a shell fragment wound to 
the right wrist with limitation of motion, a 10 percent 
disability rating for the flexion deformity of the right 
index finger, and a 10 percent disability rating for flexion 
deformity of the right (middle) long finger, effective April 
30, 2007.  The Board notes that these are initial ratings and 
as the claims on appeal involve a request for higher initial 
ratings following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

Residuals of a shell fragment wound to the Right Wrist

The June 1998 RO rating decision granted the Veteran an 
increased rating of 10 percent for residuals of a shell 
fragment wound to the right wrist effective October 30, 1997.  
The Veteran has been rated under the Diagnostic Criteria for 
evaluating skin disorder, 38 C.F.R. § 4.118, Diagnostic Code 
7804.  The Board notes that during the pendency of this 
appeal, the diagnostic criteria for evaluating skin disorders 
have been substantially revised.  These revisions were 
effectuated as of August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-05 (2007).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).  Scars may be evaluated on the basis of 
any related limitation of function of a bodily part that they 
affect.  38 C.F.R. 4.118, Diagnostic Codes 7805 (2002).  The 
Board notes that under the old rating criteria Diagnostic 
Code 7801 dealt with scars and third degree burns. 
 
Under the revised criteria of 38 C.F.R. § 4.118 Diagnostic 
Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.  Under the 
revised Diagnostic Code 7804 a 10 percent rating is warranted 
for superficial scars that are painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  

The Board notes that Diagnostic Code 7801 is also relevant to 
this case.  Diagnostic Code 7801 provides ratings for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

The Board notes that the Veteran received the maximum 
scheduler rating under the old rating criteria for scars.  
Under the new rating criteria, in order for the Veteran to 
warrant an increased rating in excess of 10 percent, his scar 
must cover an area or areas exceeding 12 square inches (77 
sq. cm.).  After a careful review of the Veteran's claims 
file the Board finds that he does not warrant an increased 
rating.  At the April 1998 VA examination the Veteran's scar 
was noted to be a brownish, heloidal, moderate scar of 1 1/2 
inches on the dorsum of the wrist.  It was also noted to have 
localized tenderness on palpation.  At the Veteran's April 
2007 VA examination it was noted that the Veteran's scar over 
the dorsal MP joint measured 5cm x 3 cm in width.  The scar 
was nontender, similar in every aspect of surrounding tissue 
and freely movable, and there was no underlying tissue or 
muscle damage.  Therefore, the Board finds that there is no 
evidence that his scar exceeds 12 square inches and thus, 
does not warrant a rating higher than the currently assigned 
10 percent disability rating.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected 
residuals of a shell fragment wound to the right wrist. 

Based on this record, the Board finds that the Veteran's 
residuals of a shell fragment wound to the right wrist is not 
manifested by an area or areas exceeding 12 square inches (77 
sq. cm.) and therefore, an increased rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist must be denied.  

Limitation of Motion of the Right Wrist

The October 2007 rating decision granted the Veteran a 10 
percent disability rating for residuals of shell fragment 
wound of the right wrist based on limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic 
Code 5215, a 10 percent rating, the maximum rating, is 
warranted when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  Therefore, the Board finds 
that the Veteran has already been granted the maximum 
scheduler rating available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

The Board notes 38 C.F.R. § 4.71a, Diagnostic Code 5214 is 
also applicable.  Under Diagnostic Code 5214, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  In addition, the Board notes that the normal 
range of motion in the wrist is 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 80 degrees of 
forearm supination, and 85 degrees of forearm supination. See 
38 C.F.R. § 4.71a, Plate I.  In addition, the evidence of 
record shows that the Veteran is right-handed.  Therefore, 
for rating purposes, his right hand is considered his major 
or dominant extremity.  See 38 C.F.R. § 4.69 (2009).
 
Since the Veteran is receiving the maximum scheduler rating 
under Diagnostic Code 5215 in order to warrant an increased 
rating his right wrist must be ankylosed for a 30 percent 
diagnostic rating under Diagnostic Code 5214.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  However, at the Veteran's April 2007 VA examination 
the range of motion for flexion was from 0 degrees to 40 
degrees with functional limitation of pain at 40 degrees; his 
limitation of motion for extension was from 0 degrees to 15 
degrees with functional limitation of pain at 25 degrees; his 
radial deviation was from 0 degrees to 20 degrees with pain 
at 20 degrees and no functional limitation of motion; and his 
ulnar deviation was from 0 degrees to 15 degrees with pain at 
15 degrees.  Therefore, there is no medical evidence of 
ankylosis and the rating criteria for an increased rating is 
not met.  

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic codes, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  While the Veteran did have pain on motion the 
VA examiner stated that the range of motion during passive, 
active, and three repetitive motions were the same and there 
was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  This 
does not equate to functional limitation that is more nearly 
the equivalent of ankylosis.  Therefore, the Board finds that 
the Veteran's 10 percent disability rating already 
contemplates any limitations of pain and a rating under 
DeLuca is not warranted.  

As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  However, the Board finds that the medical 
evidence of record does not show that the limitation of 
motion of his right wrist markedly interferes with employment 
or frequent periods of hospitalization and therefore, the 
regular rating schedule has not been found to be rendered 
impractical.    

In sum, the Board finds that the Veteran's residuals of a 
shell fragment wound to the right wrist with limitation of 
motion is not manifested by favorable ankylosis in 20 to 30 
degrees dorsiflexion.  Therefore, the Veteran does not 
warrant a rating in excess of the current 10 percent 
disability rating. 


Deformity of the Veteran's Right Thumb, Index Finger, and 
Middle Finger

The October 2007 rating decision granted the Veteran a 20 
percent disability rating for right thumb flexion deformity 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Diagnostic 
Code 5228 applies to limitation of motion of the thumb and 
assigns a 10 percent rating evaluation for a gap of one to 2 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.   A 20 
percent rating evaluation is assigned when there is a gap of 
more than 2 inches (5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
Thus, the Board finds that the Veteran is granted the maximum 
scheduler rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5228. 

The Board also notes that the October 2007 rating decision 
granted the Veteran maximum scheduler ratings, 10 percent, 
for his flexion deformity of the right index finger and his 
right long finger under 38 C.F.R. § 4.71a, Diagnostic Code 
5229.  Diagnostic Code 5229, for limitation of motion of the 
index or long finger, assigns a 10 percent disability 
evaluation when there is limitation of motion with a gap of 
one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or, with extension limited by 
more than 30 degrees. 

The Board notes that Diagnostic Codes 5224, 5225, and 5226, 
grant for ankylosis of the individual digits.  Diagnostic 
Code 5224 grants a 20 percent disability rating for 
unfavorable ankylosis of the thumb and a 10 percent 
disability rating for favorable ankylosis of the thumb.  
Diagnostic Code 5225 grants a 10 percent disability rating 
for unfavorable or favorable ankylosis of the index finger.  
Diagnostic Code 5226 grants a 10 percent disability rating 
for unfavorable or favorable ankylosis of the long finger.  
However, these ratings are not applicable since the Veteran 
is already receiving a 20 percent disability rating for his 
right thumb and 10 percent disability ratings for his index 
and long fingers.   

The Board notes that additional relevant diagnostic criteria 
for evaluating the Veteran's right hand disability are: 
Diagnostic Code 5220 that warrants a 50 percent evaluation 
for unfavorable ankylosis of five digits of one hand. Under 
Diagnostic Code 5221, a 40 percent evaluation is assigned for 
unfavorable ankylosis of four digits on one hand, and those 
four digits are the index, long, ring and little fingers. A 
50 percent evaluation is assigned for unfavorable ankylosis 
of the thumb and any three fingers.

Under Diagnostic Code 5222, a 20 percent rating is assigned 
when there is favorable ankylosis of three digits of one 
hand, and the those three digits are the long, ring and 
little fingers.  A 30 percent rating is assigned for 
unfavorable ankylosis of the index, long and ring fingers; 
index, long and little fingers; or index, ring and little 
fingers.  A 40 percent rating is assigned for unfavorable 
ankylosis of the thumb and any two fingers.  In addition, 
there is Diagnostic Code 5223 where a 10 percent rating is 
assigned when there is favorable ankylosis of two digits of 
one hand, and those two digits are the long and ring fingers; 
the long and little fingers, or the ring and little fingers.  
A 20 percent rating is assigned for unfavorable ankylosis of 
the index finger and either the long, ring or little fingers.  
A 30 percent rating is assigned for unfavorable ankylosis of 
the thumb and any finger.
 
The Board notes that ankylosis or limitation of motion of 
single or multiple digits of the hand is to be evaluated as 
follows: for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MP) and PIP joints flexed to 30 degrees, 
and the thumb (digit I) abducted and rotated so that the 
thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
Note 1.
 
The Board finds that in order for the Veteran to be granted 
higher disability ratings for the flexion deformity of his 
right thumb, his right index finger, and his right long 
fingers there needs to be evidence of ankylosis of the digits 
of his right hand.  However, the April 2007 VA examination 
found that all of the MP joints on the fingers have flexion 
deformity of approximately 30 to 40 degrees beyond which the 
Veteran cannot fully extend.  He had difficulty on opposing 
the thumb to closer to than 3 inches against the palm and he 
was not able to make a fully closed functional fist but was 
able to function well enough to grasp objects weakly.  
Therefore, based on that VA examination, the only examination 
of record, the Board finds that there is no evidence any of 
the Veteran's fingers are ankylosed.  Thus, higher ratings 
for the Veteran's flexion deformity of his right thumb, his 
right index finger, and his right long finger are not 
warranted.  

The Veteran had pain on motion, but the VA examiner stated 
that the range of motion during passive, active, and three 
repetitive motions was the same and there was no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  Therefore, the Board finds 
that the Veteran's current disability ratings for his flexion 
deformity of his right thumb, his right index finger, and his 
right long finger already contemplates any limitations of 
pain and a rating under DeLuca is not warranted.  

As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  However, the Board finds that the medical 
evidence of record does not show that the flexion deformity 
of his right thumb, his right index finger, and his right 
long finger markedly interferes with employment or requires 
frequent periods of hospitalization and therefore, the 
regular rating schedule has not been found to be rendered 
impractical.  

In sum, the Board finds that the Veteran's flexion deformity 
of his right thumb, his right index finger, and his right 
long finger is not manifested by ankylosis and therefore, 
higher ratings are not warranted. 




ORDER

A disability rating in excess of 10 percent for a residual 
scar from a shell fragment wound to the right wrist is 
denied. 

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the right wrist with limitation of 
motion is denied. 

A disability rating in excess of 20 percent for a right thumb 
flexion deformity is denied.

A disability rating in excess of 10 percent for flexion 
deformity of the right index finger is denied.  

A disability rating in excess of 10 percent for flexion 
deformity of the right (middle) long finger is denied.  


REMAND

As noted above the July 2005 Board decision dismissed the 
Veteran's claim of entitlement to an increased rating in 
excess of 30 percent for the residuals of a shell fragment 
wound in the suprapubic area on the basis that it was not 
perfected.  However, in April 2009 the Court found that the 
issue was perfected and therefore, reversed the Board's 
decision and remanded the issue for further development.  

In light of the Court's decision the Board finds that the 
further development is warranted.  First, a careful review of 
the Veteran's claims file reveals that the Veteran was not 
given the proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom and the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. §§  5103(a), 
5103A; 38 C.F.R. §§ 3.159(b), 3.159(c).  The Board finds that 
the Veteran's October 1997 claim for entitlement to an 
increased rating was filed prior to the passage of the VCAA.  
Therefore, the Board finds that the RO should send the 
Veteran a proper VCAA letter for the issue of an increased 
rating in excess of 30 percent for residuals of a shell 
fragment wound of the suprapubic area. 

Secondly, the Veteran's last VA examination for the residuals 
of a shell fragment wound in the suprapubic area was in 
November 1994.  When a veteran claims that his condition is 
worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the RO should schedule the Veteran for a new VA 
examination to determine the current nature and severity of 
his residuals of a shell fragment wound in the suprapubic 
area.  The Veteran is hereby advised that failure to report 
to the scheduled examination(s) may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.

As for the Veteran's claims for earlier effective dates, the 
record shows that he contends he is entitled to evaluations 
of greater than 10 percent for the residuals of the shell 
fragment wounds to his right wrist and the suprapubic area 
dating from the original grant of service connection.  

The Board notes that the Court has held that once a rating 
decision which establishes an effective date becomes final, 
the only way that such a decision can be revised is if it 
contains clear and unmistakable error.  The Court notes that 
any other result would vitiate the rule of finality.  In 
other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such 
a freestanding claim is raised, the Court has held that such 
an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006).  

However, in this case the Veteran raised the argument that 
the previous rating decisions contain clear and unmistakable 
error in the September 1999 substantive appeal, and again at 
the May 2003 hearing.  Specifically, he argues that the 
August 1971 rating decision committed clear and unmistakable 
error in failing to assign a compensable evaluation for the 
residuals of the shell fragment wounds to the suprapubic 
area.  He also argues that the August 1982 rating decision 
that reduced the initial 10 percent rating that had been 
assigned to the residuals of the shell fragment wound to his 
right wrist to zero percent contains clear and unmistakable 
error.  

The RO has not addressed the clear and unmistakable error 
argument of the Veteran's claims for earlier effective dates.  
Therefore, the Board finds that in order to afford the 
Veteran due process, these claims must be returned to the RO 
for initial consideration of the claims for earlier effective 
dates based on clear and unmistakable error. 

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should send the Veteran VCAA 
compliant corrective notice specific to 
the claim on appeal for an increased 
rating for shell fragment wounds to the 
suprapubic area.  The RO should also 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to 
obtain any additional pertinent 
treatment records not currently of 
record.  Based on the Veteran's 
response, the RO should assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses 
received should be associated with the 
claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

2.  The RO should provide the Veteran 
with all necessary notification 
pertaining to his claims for earlier 
effective dates for the evaluations for 
the residuals of the shell fragment 
wounds to the right wrist and the 
suprapubic area based on clear and 
unmistakable error.  This should include 
notice of what constitutes clear and 
unmistakable error.  The Veteran should 
be provided with an opportunity to 
respond with more specific arguments 
regarding his claims for clear and 
unmistakable error.  

3.  The Veteran should be afforded VA 
examination(s) to determine the current 
severity of the residuals of a shell 
fragment wound in the suprapubic area.  
The claims file must be made available to 
the examiner), and the examination 
reports should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner(s) should state the current 
nature and extent of the veteran's 
residuals of a shell fragment wound in 
the suprapubic area.  The Veteran's 
claims file should be made available to 
the examiners prior to the 
examination(s), and the examiner(s) are 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies that the examiner 
deems necessary should be performed.  The 
examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).   

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  This should include 
initial consideration of the Veteran's 
claims for an earlier effective date for 
a compensable evaluation for the 
residuals of shell fragment wounds to the 
suprapubic area based on clear and 
unmistakable error in the August 1971 
rating decision and an earlier effective 
date for a 10 percent evaluation for the 
residuals of shell fragment wounds to the 
right wrist based on clear and 
unmistakable error in the August 1982 
rating decision.  If any benefit sought 
on appeal remains denied, the RO should 
furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


